EXHIBIT 10.4


FIRST AMENDMENT TO AGREEMENT

This First Amendment to Agreement (this “First Amendment”) is made and entered
into this 10th day of August, 2006, to be effective as of July 1, 2006, by and
between THINK PARTNERSHIP, INC., f/k/a CGI HOLDING CORPORATION, a Nevada
corporation (“THK or “Buyer”) and JAMES BANKS, a British National (“Seller”). 
THK and Seller are also referred to herein each, individually, as a “Party” and,
collectively, as the “Parties.”

WITNESSETH:

WHEREAS, the Parties previously entered into a Share Purchase Agreement, dated
April 27, 2006, (the “Agreement”) whereby THK purchased all of the legal and
beneficial title to the issued share capital of Web Diversity Limited, a private
limited company incorporated and registered in England and Wales (the
“Company”), which was owned by the Seller.

WHEREAS, as consideration for such shares, Seller has the right to receive
certain Cash Consideration, Shares Consideration, and an Earnout Payment (if
any) as defined in the Agreement.

WHEREAS, the Parties desire to enter into this First Amendment to modify the
terms of the Agreement with respect to the Earnout Payment.

NOW THEREFORE, for the reasons described above, in consideration of the promises
and the mutual covenants and representations herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the Parties hereby agree as follows:

AGREEMENT:

1.             Capitalized Terms.  All capitalized terms used, but not defined,
in this First Amendment shall have the meanings set forth in the Agreement.

2              Additional Definitions.  The following definitions of
“Consolidated EBITDA” and “Change of Control of THK” are hereby added to the
Definitions set forth in Article I of the Agreement and the following revised
definition of “Shares Consideration” hereby replaces the definition of “Shares
Consideration” set forth in Article I of the Agreement:

“Consolidated EBITDA” means with respect to any period, the consolidated
earnings from operations of THK and its subsidiaries, other than Morex Marketing
Group, LLC, before interest, taxes, depreciation and amortization.  Except as
expressly provided herein, EBITDA shall be applied consistently throughout the
Measurement Periods and consistently with the twelve month period immediately
preceding the Measurement Periods.

“Change of Control of THK” means (1) a merger, reorganization or other business
combination in which THK is a party if immediately following the transaction, a
majority of the common stock of THK (or any successor by merger to THK) is held
by Persons who were not


--------------------------------------------------------------------------------




THK shareholders immediately prior to the transaction; (2) the cumulative
acquisition, either directly or indirectly through one transaction or a series
of related transactions, by any Person of fifty percent (50%) or more of the
then issued and outstanding common stock of THK; or (3) a sale of all or
substantially all of the assets of THK to a party that is not controlled by THK.

“Shares Consideration” has the meaning set forth in Section 2.2(a), except as
used to define “Consideration” in Article I and as used in Section 4.23, “Share
Consideration” shall also include any THK Common Stock issued to Seller pursuant
to Article VII.

3.             Amendment to Article VII.  Article VII, Earnout, is hereby
amended and superseded by the following:

7.1           Earnout.  After the Closing Date, the Consideration may be
increased by a contingent consideration payment in the form of THK Common Stock
(the “Earnout Payment”) if Consolidated EBITDA exceeds certain thresholds for
the first three consecutive twelve month periods occurring after June 30, 2006
with the first twelve month period commencing on July 1, 2006 (each such twelve
month period being a “Measurement Period” and together, the “Measurement
Periods”).  Such Earnout Payment, if any, shall be made by THK to Seller in an
amount based upon the Consolidated EBITDA target reached as set forth below. 
The Earnout Payment shall be payable as follows:

(a)           First Measurement Period.  With respect to the first Measurement
Period, which commences on July 1, 2006, the following Consolidated EBITDA
thresholds and Earnout Payments are applicable:

(1)           If the Consolidated EBITDA is at least $12,570,000, but less than
$14,070,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(a)(1) equal to $105,580.  The number of
shares to be issued will be equal to the quotient obtained by dividing $105,580
by the preset value per share of $2.00.

(2)           If the Consolidated EBITDA is at least $14,070,000, but less than
$17,070,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(a)(2) equal to $116,750.  The number of
shares to be issued will be equal to the quotient obtained by dividing $116,750
by the preset value per share of $2.00.

(3)           If the Consolidated EBITDA is equal to or exceeds $17,070,000,
then THK shall issue shares of THK Common Stock to Seller having a value for
purposes of this Section 7.1(a)(3) equal to $127,670.  The number of shares to
be issued will be equal to the quotient obtained by dividing $127,670 by the
preset value per share of $2.00.

For purposes of this Section 7.1(a), the value per share of THK’s Common Stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

(b)           Second Measurement Period.  With respect to the second Measurement
Period, which commences on July 1, 2007, the following Consolidated EBITDA
thresholds and Earnout Payments are applicable:

2


--------------------------------------------------------------------------------




(1)           If the Consolidated EBITDA is at least $13,900,000, but less than
$17,400,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(b)(1) equal to $235,983.  The number of
shares to be issued will be equal to the quotient obtained by dividing $235,983
by the preset value per share of $2.00.

(2)           If the Consolidated EBITDA is at least $17,400,000, but less than
$22,100,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(b)(2) equal to $291,834.  The number of
shares to be issued will be equal to the quotient obtained by dividing $291,834
by the preset value per share of $2.00.

(3)           If the Consolidated EBITDA is equal to or exceeds $22,100,000,
then THK shall issue shares of THK Common Stock to Seller having a value for
purposes of this Section 7.1(b)(3) equal to $347,182.  The number of shares to
be issued will be equal to the quotient obtained by dividing $347,182 by the
preset value per share of $2.00.

For purposes of this Section 7.1(b), the value per share of THK’s common stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

(c)           Third Measurement Period.  With respect to the third Measurement
Period, which commences on July 1, 2008, the following Consolidated EBITDA
thresholds and Earnout Payments are applicable:

(1)           If the Consolidated EBITDA is at least $15,200,000, but less than
$20,700,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(c)(1) equal to $356,846.  The number of
shares to be issued will be equal to the quotient obtained by dividing $356,846
by the preset value per share of $2.00.

(2)           If the Consolidated EBITDA is at least $20,700,000, but less than
$27,800,000, then THK shall issue shares of THK Common Stock to Seller having a
value for purposes of this Section 7.1(c)(2) equal to $461,998.  The number of
shares to be issued will be equal to the quotient obtained by dividing $461,998
by the preset value per share of $2.00.

(3)           If the Consolidated EBITDA is equal to or exceeds $27,800,000,
then THK shall issue shares of THK Common Stock to Seller having a value for
purposes of this Section 7.1(c)(3) equal to $581,156.  The number of shares to
be issued will be equal to the quotient obtained by dividing $581,156 by the
preset value per share of $2.00.

For purposes of this Section 7.1(c), the value per share of THK’s common stock
shall remain at $2.00 per share even though such shares may then be trading at a
higher or lower price.

7.2           Change of Subsidiaries.  If there is a proposed change to THK’s
subsidiaries after the execution date of this First Amendment, such as a
proposed acquisition or disposition of a subsidiary by THK, and such change is
expected to increase or decrease the projected amount of the Consolidated EBITDA
for the then current Measurement Period by more than twenty percent

3


--------------------------------------------------------------------------------




(20%) of the mid-threshold amount of Consolidated EBITDA for such Measurement
Period, the Parties hereby agree to amend the Agreement to adjust the Earnout
Payment provisions in a manner that will mitigate the effect of such expected
change in Consolidated EBITDA on the amount of the Earnout Payment.  For this
purpose, the mid-threshold amount of Consolidated EBITDA for the three
Measurement Periods are as follows: First Measurement Period = $14,070,000;
Second Measurement Period = $17,400,000; and Third Measurement Period =
$20,700,000.

7.3           Payment. Any Earnout Payment payable to Seller under Section 7.1
hereof shall be paid no later than fifteen days after THK files with the
Securities and Exchange Commission, its quarterly report on Form 10-Q or 10-QSB
for the quarter in which the applicable Measurement Period ended.

7.4           No Fractional Shares.  Any fractional shares resulting from any of
the calculations required by Section 7.1 above shall be rounded up to the
nearest whole number.

7.5           Notwithstanding any provision to the contrary in this Agreement,
THK, in its sole discretion, shall be permitted to pay to Seller any portion of
the Earnout Payment that is required to be paid hereunder in cash in lieu of
shares of THK Common Stock to the extent that such portion of the Consideration
would cause the total Consideration to be paid by THK in THK Common Stock
pursuant to this Agreement to exceed 20% of the shares of THK Common Stock
issued and outstanding immediately prior to the Closing Date.  THK covenants and
agrees that it will seek approval from its shareholders for the issuance of the
Earnout Payment in THK Common Stock at the next annual or special meeting of its
shareholders held after the execution of this First Amendment.  The rights set
forth in the first sentence of this Section 7.5 shall terminate if such
shareholder approval is obtained.   However, if any portion of the Earnout
Payment is required to be paid hereunder in cash, the amount of such cash
payment shall be calculated by multiplying the number of shares of THK Common
Stock in the Consideration that would cause the total Consideration to be paid
by THK in THK Common Stock to exceed 20% of the shares of THK Common Stock
issued and outstanding immediately prior to the Closing by the average
volume-weighted average price (“VWAP”) for the thirty (30) day period occurring
immediately prior to the payment date for such cash payment.

7.6           If following the Closing but prior to the end of the third
Measurement Period, there is a Change of Control of THK, then simultaneously
with the closing of the transaction, THK shall pay to Seller (a) the Earnout
Payment described in Section 7.1 above for the then current Measurement Period
based on the Consolidated EBITDA that would be attained at the end of such
Measurement Period if the Consolidated EBITDA as of the closing of the
transaction was annualized to the end of such Measurement Period, and (b) the
Earnout Payment described in Section 7.1 above for all Measurement Periods, if
any, that begin after the closing of the transaction based on the highest
threshold of Consolidated EBITDA being attained for such Measurement Periods.

7.7           Seller shall not have the right to demand payment of the Earnout
Payment other than in accordance with this Article VII.  In addition, Seller
shall not be entitled to pledge, borrow or otherwise obtain the benefits of the
Earnout Payment until payment of the Earnout Payment is required to be paid by
THK pursuant to Section 7.3 hereof.

4


--------------------------------------------------------------------------------




7.8           Travel Costs.  In the event that:

(a)           THK or any of its Affiliates requests Jim Banks or any other
senior employee of the Company to travel overseas; and

(b)           the purpose of that travel does not in any way relate to promoting
or furthering the interests of the Company or its Affiliates,

then the parties agree that the cost of such travel shall be for THK’s account
or for the account of its nominee and shall not be borne by the Company, unless
the parties otherwise agree.

4.             Construction.  In the event of any conflict by and between the
Agreement and this First Amendment, the terms of this First Amendment shall
control.  Except as amended by this First Amendment, the terms of the Agreement
are hereby ratified and affirmed in all respects.

5.             Authority. Each individual executing this First Amendment on
behalf of an entity represents and warrants that (a) he or she is duly
authorized to execute and deliver this First Amendment on behalf of the entity;
(b) the entity has all requisite power and authority to execute, deliver and
perform under this First Amendment; (c) the execution, delivery and performance
by the entity has been duly authorized by all necessary action, corporate or
otherwise, on the part of the entity; (d) the entity has obtained all consents,
permits, approvals and authorizations required by applicable governmental
authorities in connection with the performance of its obligations under this
First Amendment; and (e) this First Amendment is binding upon the entity.

*   *   *

[Signatures begin on the following page]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have each executed and delivered this
First Amendment as of the day and year first above written.

THINK PARTNERSHIP, INC., f/k/a

 

CGI HOLDING CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

JAMES BANKS

 

6


--------------------------------------------------------------------------------